989 F.2d 496
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Wayne MILLER, a/k/a Jason, a/k/a Joshi, Defendant-Appellant.
No. 92-7243.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CR-89-95-B)
Wayne Miller, Appellant Pro Se.
Miriam Aroni Krinsky, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Wayne Miller, a federal inmate who was convicted by a jury of various cocaine offenses, appeals the district court's denial of Miller's request for free copies of "all case materials" filed in his criminal case.  Miller asserted that these documents were necessary to prepare a 28 U.S.C. § 2255 (1988) motion raising various Fourth, Fifth, and Sixth Amendment challenges to his conviction.  We affirm the district court's denial of the request.


2
Copies of transcripts and court records may be provided to an indigent litigant at government expense upon a showing by the litigant of a particularized need for the documents.   See Jones v. Superintendent, Va.  State Farm, 460 F.2d 150, 152-53 (4th Cir. 1972), cert. denied, 410 U.S. 944 (1973);   United States v. Shoaf, 341 F.2d 832 (4th Cir. 1964).  An indigent is not entitled to free copies"merely to comb the record in the hope of discovering some flaw."   United States v. Glass, 317 F.2d 200, 202 (4th Cir. 1963).


3
Miller's request for copies does not establish the requisite need under Jones.  The Rules Governing Section 2255 Proceedings require only that the facts in support of a claim for relief be set forth in summary form.  Rule 2(b).  Discovery may thereafter be available in the § 2255 proceeding.  Rule 6. As Miller has failed to establish why he cannot, without copies of court records, set forth in summary form the facts in support of his claims of constitutional violations, we affirm the district court's denial of his request.  We dispense with oral argument because the materials before us reveal that argument would not significantly aid the decisional process.

AFFIRMED